Case: 12-5123    Document: 25     Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qctrcutt

      MARIO A. MENDOZA, JOSE M. SOTO,
 FRANCISCO JAVIER VELA, JOSE Z. RODRIGUEZ,
  MARTA S. MARTINEZ, CONSTANCIO LARA, JR.,
             AND IRMA S. OCHOA,
                  Plaintiffs-Appellants,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012-5123


   Appeal from the United States Court of Federal
Claims in case no. 08-CV-499, Judge Charles F. Lettow.


                      ON MOTION


                       ORDER
    Mario A. Mendoza et al. move to file their brief out of
time.

    Upon consideration thereof,
Case: 12-5123    Document: 25     Page: 2    Filed: 11/01/2012




MARIO MENDOZA V. US                                        2


    IT Is ORDERED THAT:

    The motion is granted. The brief is accepted for filing.

                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
    s27